Citation Nr: 1720371	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO. 00-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Harold Hoffman III, Attorney


ATTORNEY FOR THE BOARD

Georgio Comninos, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for a left knee disorder.

The Board denied this claim in a September 2004 decision, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). The Court vacated the Board's decision in December 2006, and remanded the claim for further development and readjudication. 

In July 2007, to comply with the Court's Order, the Board remanded the claim for further development. Once returned, the Board again denied the claim in November 2009, and the Veteran again appealed to the Court. 

In December 2010, the Court again vacated the Board's decision and again remanded the claim to the Board for further development and readjudication in compliance with the Court's Order. The Board, in turn, again remanded the claim in June 2011 to comply with the mandates of the Court's additional Order. 

The Board subsequently issued another denial in February 2012, and the Veteran again appealed to the Court. In June 2012, VA's Office of General Counsel, representing the Secretary of VA in that appeal to the Court, filed an unopposed, unilateral, motion asking the Court to again vacate the Board's decision denying the claim and to again remand the claim to the Board for further action consistent with that motion. The Court granted that motion in a July 2012 Order, returning the file to the Board. 

In February 2013, the Board again denied the Veteran's claim, and the Veteran subsequently appealed to the Court. In December 2013, the Court vacated the decision and remanded the claim back to the Board for action consistent with a Joint Motion for Remand (JMR) that was filed by the parties. 

In a July 2014 decision, the Board again denied the Veteran's claim, and the Veteran appealed to the Court. In a July 2015 Order, the Court vacated the decision and remanded the claim to the Board for action consistent with a JMR filed by the parties. 

In a March 2016 decision, the Board again denied the Veteran's claim, and the Veteran again appealed to the Court. In a November 2016 order, the Court granted a JMR filed by the parties, and in so doing, vacated the decision and remanded the claim to the Board for action consistent with said JMR. 

The matter is now properly before the Board.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran injured his left lower extremity during service, and a current left knee disorder is related to that in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

There is no dispute that the Veteran has current left knee arthritis. See, e.g., August 2011 VA examination report. 

Turning to the question of whether the Veteran suffered a knee injury in service, the Board finds that the evidence of record is indeed conflicting. Throughout the appeal, the Veteran has reported that his left knee was injured when, during a rope descent in service, he twisted his knee. Although records reflect that the Veteran was treated in service for left knee pain and swelling following an injury to his left lower extremity in November 1970, it is unclear from the record whether the injury was to the knee itself or to the tibia. Specifically, the November 1970 service treatment record documents that the Veteran "injured [his] left knee one week ago on PFT." However, the same progress note reflected the impression that the Veteran's pain was a result of a stress fracture to the tibia, but no x-ray was ordered, and knee pain was the primary complaint. Nevertheless, while the Board has previously found this necessary element to the Veteran's service connection claim missing, resolving reasonable doubt in favor of the Veteran warrants a finding that he did indeed sustain an injury to his left knee in service. 

Also of record is a statement from Dr. D.T, which the Board finds is probative and credible as it is corroborated by other lay and medical evidence of record. Indeed, Dr. D.T. describes the incident which occurred to the Veteran in service in great detail. The Veteran got his left foot tangled in a rope he was descending, at which time he twisted his knee and his left lower leg held the weight of his entire body, resulting in injury to the knee. Furthermore, Dr. D.T. indicated that while the Veteran has been under his care since 1993, the Veteran has had a long history of problems with his left knee. 

The Board therefore finds that the second element of service connection, an in-service event, is established.

The Board now turns to the final element of a service connection claim, that of a nexus between the Veteran's current disability and the in-service injury. 

In that connection, the August 2011 VA examination contains an etiological opinion relating the Veteran's current left knee arthritis to his in-service injury, assuming the accuracy of the Veteran's statement about the in-service incident. Indeed, the examiner opined that "if the Veteran's statements of the incident occurring to his left knee is to be accepted as objective evidence, then my opinion would be that the problems that have occurred later in his life to that knee are at least as likely as not related to the injury described." As discussed above, the Board herein accepts the Veteran's account of the in-service injury; thus, per the August 2011 VA examination, there exists an etiological link between that injury and the Veteran's' current left knee disability.

Also, the medical opinion of Dr. D.T. clearly attributes the Veteran's current degenerative arthritis of the left knee to his in-service injury. Dr. D.T. provides an adequate rationale for his conclusions, explaining that there was a change in the mechanics of the Veteran's knee resulting from his injury. The record further contains evidence which indicates that the Veteran was also treated by Dr. B.Z. for his left knee injury in the years immediately following his separation from service. Specifically, in a December 2012 letter, Dr. B.Z.'s office manager from 1970 to 1983 stated that she knew that the Veteran had seen Dr. B.Z. on "numerous occasions for maintenance and treatment of an injured knee." Pursuant to the November 2016 JMR, the Board finds that the office manager's statement is indeed competent and probative. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) ("Generally, lay testimony is not competent to prove that which would require specialized knowledge or training."). Lay testimony is competent to prove that a claimant exhibited certain symptoms or features of an injury or illness during or after service. It is reasonable to believe that Dr. B.Z.'s office manager had firsthand knowledge of patients walking through Dr. B.Z's office doors, as well as the reason for their appointments, and the Board finds that there is no evidence of record which could cast any doubt on the accuracy of the office manager's statement.

Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for a left knee disorder is warranted.


ORDER

Service connection for a left knee disorder is granted.




____________________________________________
CAROLINE B. FLEMING	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


